Exhibit 10.1

Schedule of Additional Aircraft Management Agreements and Aircraft Lease
Agreements with LW Air

Aircraft Management Agreements:

Identified below are additional Aircraft Management Agreements entered into by
and between Avantair, Inc. and LW Air, and, except as otherwise indicated, the
material details in which such documents differ from the Aircraft Management
Agreement between LW Air I LLC and Avantair, Inc. dated October 19, 2009, filed
as Exhibit 10.16 to Avantair, Inc.’s Registration Statement on Form S-1, as
amended on January 26, 2010 (File No. 333-163152).

 

Date of
Agreement

  

LW Air Party

  

Commencement
Date

(Section 2(a))

  

Aircraft

(Cover Page and

Section 2(a)
(“Airframe”))

   Monthly
Owner
Proceeds
Section 2(a))      Management
Fee
(Section  4(a))  

October 19, 2009

(same as Exhibit 10.16)

  

LW Air II LLC, a Delaware limited liability company, which is the Trustor under
that certain Trust Agreement dated October 19, 2009

  

October 19, 2009

(same as Exhibit 10.16)

  

Serial Number 1187

FAA Registration No. N184SL

   $ 80,000       $


 
 

56,500


(same as
Exhibit 10.16)

  


  
  

October 19, 2009

(same as Exhibit 10.16)

  

LW Air III LLC, a Delaware limited liability company, which is the Trustor under
that certain Trust Agreement dated October 19, 2009

  

October 19, 2009

(same as Exhibit 10.16)

  

Serial Number 1194

FAA Registration No. N191SL

   $ 80,000       $


 
 

56,500


(same as
Exhibit 10.16)

  


  
  

December 15, 2009   

LW Air IV LLC, a Delaware limited liability company, which is the Trustor under
that certain Trust Agreement dated December 15, 2009

   December 15, 2009   

Serial Number 1199

FAA Registration No. N192SL

   $ 80,000       $


 
 

56,500


(same as
Exhibit 10.16)

  


  
  

October 21, 2011   

LW Air V LLC, a Delaware limited liability company, which is the Trustor under
that certain Trust Agreement dated October 21, 2011

   October 21, 2011   

Serial Number 1216

FAA Registration No. N196SL

   $ 75,000       $ 51,500   

Aircraft Lease Agreements:

Identified below are additional Aircraft Lease Agreements (associated with the
Aircraft Management Agreements referenced above) entered into by and between
Avantair, Inc. and LW Air, and, except as otherwise indicated, the material
details in which such documents differ from the Aircraft Lease Agreement between
LW Air I LLC and Avantair, Inc. dated October 19, 2009, filed as Exhibit 10.17
to Avantair, Inc. Registration Statement on Form S-1, as amended on January 26,
2010 (File No. 333-163152).

 

Effective Date

 

LW Air Party

 

Aircraft (Cover Page)

October 19, 2009

(same as Exhibit 10.17)

  LW Air II LLC  

Serial Number 1187

FAA Registration No. N184SL

October 19, 2009

(same as Exhibit 10.17)

  LW Air III LLC  

Serial Number 1194

FAA Registration No. N191SL

December 15, 2009   LW Air IV LLC  

Serial Number 1199

FAA Registration No. N192SL

October 21, 2011   LW Air V LLC  

Serial Number 1216

FAA Registration No. N196SL